Citation Nr: 9911281	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-03 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 13, 1973 to 
September 27, 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Oakland California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Physical examination prior to service entry revealed no 
evidence of diabetes mellitus.  

3.  The veteran clearly and undebatably had diabetes prior to 
entering service.  

4.  The veteran's preexisting diabetes mellitus was not 
aggravated coincident with active service.  


CONCLUSION OF LAW

The presumption of soundness has been rebutted by clear and 
unmistakable evidence that the veteran's diabetes mellitus 
pre-existed service; the veteran's preexisting diabetes 
mellitus was not aggravated coincident with active service.  
38 U.S.C.A. §§ 1110, 1111,1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records indicate that enlistment examinations 
were negative for diabetes mellitus and that the veteran 
denied ever having sugar in his urine and reported his health 
as excellent.  A clinical entry dated on August 14, 1973, 
reflects that the veteran had a history of diabetes since 
approximately 6 years prior to entering active duty service 
and that he had stopped taking his insulin several days prior 
to entry into active duty service.  

A Medical Board proceeding found that the veteran had insulin 
dependent, juvenile onset diabetes mellitus.  The veteran was 
discharged as not medically qualified for service.

The veteran has submitted voluminous private medical records 
which document his recent treatment for diabetes mellitus 
with severe complications.


Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998). 

The appellant will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (1998).

In a recent case, the Court emphasized that VA's burden of 
proof for rebutting the presumption of soundness is not 
merely evidence that is "cogent and compelling," i.e. a 
sufficient showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undebatable."  
Vanerson v. West, No. 97-1582 (U.S. Vet. App. March 18, 1999) 
(quoting Webster's New World Dictionary 1461 (3rd Coll. Ed. 
1988)).  

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (1998).  See Green v. Derwinski, 1 Vet. 
App. 320, 322-23 (1991).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4  Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1  Vet. App. 292 
(1991).

Analysis

In this case, service medical records show that the 
enlistment examination revealed no clinical abnormalities 
indicating diabetes mellitus.  The veteran reported to the 
dispensary one day after induction and reported a history of 
diabetes mellitus.  His blood sugar was elevated and he 
admitted to a long history of insulin-dependent diabetes 
mellitus.  The veteran himself has conceded that it pre-
existed service and that he stopped taking insulin on the 
advice of his recruiter.  A Medical Board found that the 
diabetes mellitus existed prior to service and noted that the 
appellant did not meet induction standards as a result of 
this condition.  The Medical Board also found that the 
condition was not aggravated by active duty.

Although the veteran is entitled to a presumption of 
soundness, the Board finds that the evidence of record, 
namely the medical board findings, his own concessions and 
examination reports represent clear and unmistakable evidence 
that the diabetes mellitus existed prior to active service.  
Evidence before the Medical Board included the veteran's own 
statements that he had been taking insulin since 1967.

The regulations state that a preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
C.F.R. § 3.306 (1997).  In the present case, the records do 
not indicate an increase in disability during the relatively 
short period that the veteran was on active duty.  There is 
no medical evidence of an increase in disability and the 
Medical Board found that the veteran's diabetes mellitus was 
not aggravated by active duty.  Consequently, the Board 
concludes that service connection is not warranted for the 
appellant's diabetes mellitus.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
this case, the Board finds the preponderance of the evidence 
is against the claim for service connection.


ORDER

Entitlement to service connection for a diabetes mellitus is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

